UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6139


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:05-cr-00426-PMD-1)


Submitted:   June 29, 2011                 Decided:   September 1, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Johnson, Appellant Pro Se. Brent Alan Gray, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy   Johnson   appeals   the   district   court’s   order

denying relief on his motion seeking a reduction in his sentence

pursuant to 18 U.S.C. § 3582(c) (2006).          We have reviewed the

record and find no reversible error.       Accordingly we affirm.     We

dispense   with   oral   argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    2